Case: 13-11003      Document: 00512530750         Page: 1    Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                                                        United States Court of Appeals

                                    No. 13-11003
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      February 12, 2014
                                                                          Lyle W. Cayce
LARRY ALLEN; VICKIE BELL,
                                                                               Clerk


                                                 Plaintiffs-Appellants,
v.

JPMORGAN CHASE BANK, N.A.; WASHINGTON MUTUAL BANK F.A.,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-164


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Plaintiffs Larry Allen and Vickie Bell appeal from a final judgment
dismissing all of their claims on summary judgment, giving us jurisdiction
under 28 U.S.C. § 1291. We affirm.
       Allen and Bell are mortgagees on a mortgage now held by defendant-
appellee JPMorgan Chase Bank, N.A.               Allen and Bell fell behind on their
mortgage payments.          Once they were already several years behind on
payments, they requested a loan modification through Chase Bank, which sent



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11003    Document: 00512530750      Page: 2    Date Filed: 02/12/2014



                                 No. 13-11003

a series of letters requesting documentation from them.       These letters never
promised modification, nor did they forbid sending the property into
foreclosure until the bank had received the necessary documentation and
commenced the modification evaluation process.             Allen and Bell never
presented evidence that they had submitted all necessary documentation to
commence the modification evaluation process and thus preclude foreclosure.
The letters promised that, if the property was sent into foreclosure prior to the
evaluation process, it would not be sold. It is undisputed that the property
has not been sold.
      Allen and Bell sued in state court on a number of theories, and the case
was removed to federal court.   The defendants moved for summary judgment,
which the district court granted, dismissing the suit with prejudice in a final
judgment entered on August 12, 2013.       The district court’s associated Order
carefully addressed all the relevant evidence and explained why each of Allen
and Bell’s claims should be dismissed on summary judgment.
      On appeal, Allen and Bell essentially argue, as they did before the
district court, that there is a genuine issue of material fact regarding the
interpretation of Chase Bank’s letters to them regarding the modification
evaluation process.   We disagree. Under our de novo review of the district
court’s grant of summary judgment, applying the same standards under Fed.
R. Civ. P. 56 that the district court applied, we reach the same conclusions as
the district court, for the same reasons stated in its August 12, 2013 Order.
Accordingly, we affirm.




                                       2